Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 7, 9-12, 14-20, and 22-25 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9-12, 14, 16-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (U.S. 10,910,011).
As to claims 1 and 19, Harper discloses a magnetic recording medium 18 coupled to means for spinning the medium and having a first zone 64 and a second zone 60; and a controller 70 programmed to cause the means for spinning the medium to rotate at either a first speed or a second speed when data is to be read from the first zone and to cause the means for spinning the medium to rotate at the first speed when data is to be written to the first zone and the second zone (column 3 – lines 29 to column 4 – line 3) in that a zone may be written at second higher speed (lower capacity, hot mode) and later be rewritten still at higher speed or rewritten at a first lower speed (higher capacity, cold mode).  Harper discloses that the read speed will correspond to the write speed (column 3 – lines 23 to 28).
Harper does not expressly disclose that the disk drive includes a base deck and a motor coupled to the base deck that rotates the magnetic disk.  Harper does not expressly disclose that the second zone is always a single speed write zone.
	Official Notice was previously given that prior to the effective filing date of the claimed invention it was notoriously old and well known in the prior art to one of ordinary skill in the art to have a disk drive utilize a motor coupled to a base deck to rotate a magnetic disk.  Applicant did not contest the Taking of Official Notice and as a result the limitation in question is now considered Applicant Admitted Prior art.
	It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the disk drive of Harper utilize a motor coupled to a base deck to rotate the magnetic disk.  The motivation would have been: such was a standard structural arrangement for a disk drive and was well recognized as an effective means for rotating a magnetic disk in a disk drive in a desired controlled fashion.
	It would have been obvious to have the disk drive of Harper to write to the second zone only when the motor is rotated at the first slower speed.  The motivation would have been:  Harper discloses a reserved segment 62 that data is not written to at the higher spin speed (column 3 – lines 40 to 44) but is utilized to rewrite data written initially at the higher speed at the lower speed without having to overwrite the previously written data (column 4 – lines 53 to 55).  Harper also discloses converting, over time, a disk from hot mode (all data written at high speed) to cold mode (all data written at slower speed).  One of ordinary skill in the art would have recognized the likelihood that such a reserved segment could be expected to be permanently in cold mode and thus meet the limitation “always”.
As to claim 5, the higher speed may be 7200 rpm while the lower speed may be 5400 rpm (column 3 – lines 1 and 2).
	As to claim 7, any zone may be rewritten which means that first zone may be radially inward of the second zone.
	As to claim 9, Harper’s establishing that the read speed will correspond to the write speed and that the writing of a particular location is specifically to be in hot mode or cold mode clearly indicates that the address of the date to be read or written is determinative of what speed will be utilized.
	As to claim 10, “rated speed” is not considered to carry significant patentable weight in that the motor is caused to rotate within a speed range the motor is designed for, the motor can be considered to be operating at a rated speed.
	As to claim 11, a command from a host determines the motor rotation speed (column 3 – lines 12 and 29 and 30).
As to claim 12, Harper discloses that the controller may take the form of one or more integrated circuits (column 7 – lines 1-15) which indicates the use of firmware.
As to claims 14, 17, and 20, the higher speed may be 7200 rpm while the lower speed may be 5400 rpm (column 3 – lines 1 and 2).
	As to claim 16, “rated speed” is not considered to carry significant patentable weight in that the motor is caused to rotate within a speed range the motor is designed for, the motor can be considered to be operating at a rated speed.
	As to claim 18, a command from a host determines the motor rotation speed (column 3 – lines 12 and 29 and 30).
	As to claim 21, the writing of segments/zones in the hot mode will meet this claim as such zones will be written to and read from at the faster second speed.
	As to claim 25, Harper does not expressly disclose that after writing data to the second zone while rotating the motor only at the first speed slower, reading data from the second zone while rotating the motor at the second higher speed.
	It would have been further obvious to have Harper be provided with the capability to, after writing data to the second zone while rotating the motor only at the first slower speed, read data from the second zone while rotating the motor at the second higher speed.  The motivation would have been: Harper does disclose that data written at the higher speed may still be read at the slower speed (column 3 – lines 53 to 61) or the higher speed which is considered to establish that Harper recognizes the advantage of reading of a particular zone being able to happen at the different medium spinning speeds and one of ordinary skill in the art would have recognized that this advantage would also be derived from allowing data to be read at the lower or higher speeds when reading from a zone where data was written at the slower speed.

Claims 2, 3, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (U.S. 10,910,011) in view of Haines et al (U.S. 2011/0161557) and Kojima (U.S. 2013/0318295).
This rejection is based on the rejection of claim 1 as to claims 2 and 3, and on the rejection of claim 19 as to claim 22.
Harper does not expressly disclose that the first zone includes a media cache, system data, and host data.
Haines discloses that a data storage system which may utilize hard disk drives (paragraph 0009 – line 14) may utilize storage of host data and media cache (paragraph 0003).
Kojima discloses a hard disk drive system (paragraph 0003) which may utilize a system data storage area and media cache (paragraph 0031 – line 3).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the first zone of Harper include a media cache, system data, and host data.  The motivation would have been: as evidenced by Haines and Kojima, such data types are among those known to be among data types that may advantageously be stored on a media such as a disk of a hard disk drive.

Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al (U.S. 10,910,011) in view of Haines et al (U.S. 2011/0161557).  This rejection addresses an argument that Harper cannot be considered to adequately establish the utilization of firmware.
As to claim 12, Haines discloses that a data storage system which may utilize hard disk drives (paragraph 0009 – line 14) and may utilize storage of media cache (paragraph 0003) and utilize firmware (last few lines of paragraph 0029 and first few lines of paragraph 0030).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the motor control of Harper et al be implemented via integrated circuit firmware.  The motivation would have been: integrated circuit firmware was a common, well-understood, effective means for implementing control of electrical devices, including disk drive spindle motors and as evidenced by Haines may be utilized in a data storage system utilizing a hard disk drive.
As to claims 14 and 17, the higher speed may be 7200 rpm while the lower speed may be 5400 rpm (column 3 – lines 1 and 2).
	As to claim 16, “rated speed” is not considered to carry significant patentable weight in that the motor is caused to rotate within a speed range the motor is designed for, the motor can be considered to be operating at a rated speed.
	As to claim 18, a command from a host determines the motor rotation speed (column 3 – lines 12 and 29 and 30).
	As to claim 15, it would have been further obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the first zone of Harper include a media cache.  The motivation would have been: as evidenced by Haines, such data types are among those known to be among data types that may advantageously be stored on a media such as a disk of a hard disk drive.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al.  While Harper does disclose the utilization of writing/reading data while utilizing different disk rotation speeds (the hot and cold modes/formats) and the utilization of different formats (column 3 – lines 1 to 7), Harper does not expressly disclose that the areas in which the different formats are utilized are predefined.
As to claim 23
Harper does disclose, as was common and well known in the prior art to those of ordinary skill in the art, the concept of predefined disk zones in the form of predefining some zones as servo sectors 32 and data tracks 34 (note figure 2A and column 2 – lines 27 to 30).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Harper have at least one first zone and at least one second zone be predefined.  The motivation would have been: to ensure each disk retains at least some minimum functionality in both hot mode and cold mode, such as an application where the data storage device of Harper would be utilized where an expectation would exist of a lower percentage of data that would enter cold mode.  Additionally, Harper is considered to disclose the transition from a disk from being almost all hot mode to being all cold mode as being controllable by a host and that the probability of the need/desire to convert to cold mode is variable (column 4 – lines 46 to 48) which means Harper recognizes that all variations of the ratio of hot data to cold data are envisioned and that a need to change a particular ratio is not automatically assumed and any ratio might become the ratio to be maintained.
As to claim 24
It would have been obvious to have a first zone of Harper consume 5% or less of an entire surface area of the magnetic recording medium.  The motivation would have been: Harper teaches that some disk drives in some embodiments would become fully cold mode drives which would mean transitioning towards having 0% of the first zone which is considered clearly suggestive of the first zone consuming less than 5% of the entire surface area of the magnetic recording medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Thursday, November 3, 2022